FORM 6-K SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the month of June, 2012 Commission File Number: 001-12102 YPF Sociedad Anónima (Exact name of registrant as specified in its charter) Macacha Güemes 515 C1106BKK Buenos Aires, Argentina (Address of principal executive office) Indicate by check mark whether the registrant files or will file annual reports under cover of Form 20-F or Form 40-F: Form 20-F X Form 40-F Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(1): Yes No X Indicate by check mark if the registrant is submitting the Form 6-K in paper as permitted by Regulation S-T Rule 101(b)(7): Yes No X YPF Sociedad Anónima TABLE OF CONTENTS Item 1 Translation of letter to the Buenos Aires Stock Exchange dated June 1, 2012 Item 1 TRANSLATION Buenos Aires, June 1, 2012 To the Bolsa de Comercio de Buenos Aires (Buenos Aires Stock Exchange) Ref.: Information pursuant to Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations Dear Sirs: The purpose of this letter is to comply with the requirements of Article 23 of Chapter VII of the Buenos Aires Stock Exchange Regulations. We hereby inform you that the Company was notified of the resolutiondated May 14, 2012 in connection with the file: “LOPEZ OSVALDO FEDERICO AND OTHER VS. REPSOL YPF S.A. RE: APPEAL RE: INCIDENT OF PRELIMINARY INJUNCTION” File N° 4444/2012 pending before the Labor Court of First Instance of the North Judicial District, in charge of Dr. Edith Miriam Cristiano, Secretariat in charge of Dr. Aida Estela Martinez, located in National Route N 3- Ex-Camp YPF- Rio Grande, Tierra del Fuego Province, which provides for thereplacement of the preliminary injunction dated April 20, 2012,with a new preliminary injunction that provides thatfunds that Repsol YPF S.A. could receive as paymentof the expropriation price that theFederal Court of Appraisals shall fix, in accordance with Laws N° 21.449 and 26,741, shall not be made available to Repsol. Under the aforementioned resolution, the preliminary injunction dated April 20, 2012, which provided for the suspension of the exercise of the political and economic rights provided for in YPF S.A.’s bylaws with respect to the 45,215,888 ADSs, each of which represents one ordinary Class D share of YPF S.A., sold by Repsol YPF S.A. during March 2011, is no longer ineffect. For that reason, the holders of said shares will be able to freely exercise the rights inherent to them, withoutany restriction. Yours faithfully, Dr. Axel Kicillof Deputy Intervenor SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. YPF Sociedad Anónima Date:June 1,2012 By: /s/ Axel Kicillof Name: Title: Axel Kicillof Deputy Intervenor
